UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 3, 2012 Crown Castle International Corp. (Exact Name of Registrant as Specified in its Charter) Delaware 001-16441 76-0470458 (State or Other (Commission File Number) (IRS Employer Jurisdiction of Incorporation) Identification Number) 1220 Augusta Drive Suite 500 Houston, TX 77057 (Address of Principal Executive Office) Registrant’s telephone number, including area code: (713) 570-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 – REGULATION FD DISCLOSURE On October 3, 2012, the Company issued a press release announcing certain contractual terms related to T-Mobile USA, Inc. and MetroPCS Communications, Inc. The October 3rd press release is furnished herewith as Exhibit 99.1 to this Form 8-K. The information in this Form 8-K furnished pursuant to Item 7.01 and Exhibit 99.1 attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. ITEM 8.01 – OTHER EVENTS On October 3, 2012, the Company issued a press release announcing the pricing of its previously announced private offering of $1.65 billion aggregate principal amount of senior notes due 2023 (the “Notes”). The Notes will have an interest rate of 5.25% per annum and will be issued at a price equal to 100% of their face value. The October 3rd press release is attached as Exhibit 99.2 to this Form 8-K and is incorporated herein by reference. ITEM 9.01 – FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Exhibit No. Description Press Release, dated October 3, 2012 Press Release, dated October 3, 2012 The information in this Form 8-K furnished pursuant to Item 7.01 and Exhibit 99.1 attached hereto shall not be deemed “filed” for purposes of Section 18 of the Exchange Act, or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CROWN CASTLE INTERNATIONAL CORP. By: /s/E. Blake Hawk Name: E. Blake Hawk Title: Executive Vice President and General Counsel Date: October 3, 2012 EXHIBIT INDEX Exhibit No. Description Press Release, dated October 3, 2012 Press Release, dated October 3, 2012
